The 320,000 lbs. of Great Northern beans are in Twin Falls County, Idaho, and are personal property notwithstanding the outstanding warehouse receipts; and, in my opinion, by virtue of the provisions of Section 9-401 I.C.A., as amended by Chapter 22, Idaho Session Laws for 1937, the District Court of Twin Falls County has jurisdiction to determine the title to those beans. It may be the original complaint fails to show a cause of action in Gerks and may even show title to the beans in someone else. Those are questions which I believe the District Court has jurisdiction to decide and therefore the Writ of Prohibition should not be made permanent.